Citation Nr: 9933585	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  94-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joan H. Deans, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In January 1996, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has been diagnosed with PTSD due to verified 
stressors in service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a result of 
active service. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(a) 
(West 1991); 38 C.F.R. § 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.  38 U.S.C.A. 
§ 5107.  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 38 
C.F.R. § 3.304(f) (1999).

A clear diagnosis of PTSD has been legally defined as a 
current, unequivocal diagnosis which, unless evidence shows 
to the contrary, must be presumed to have been made in 
accordance with the applicable DSM criteria as to both 
adequacy of the symptomatology and the sufficiency of the 
stressor.  

As to this veteran, service medical records show that the 
veteran was treated for acute agitated depression with 
suicidal gesture, and a medical field card dated in March 
1968 shows a diagnosis of, psychiatric observation.  At 
separation in June 1970, the veteran gave a history of 
depression or excessive worry, and reported that he always 
had trouble with teachers because he didn't like to take 
orders and he didn't like to work.  The examiner noted that 
the veteran had taken 30 Darvon in Korea secondary to 
depression and that there was no recent depression.  It was 
also noted that the veteran became depressed about his 
father's illnesses.  From the early 1980's the veteran was 
treated for various psychiatric complaints.  Diagnoses 
included bipolar disorder, personality disorder, and 
depression.  In January 1992, VA records show a finding of, 
rule out PTSD.  In 1993, VA records show a finding of 
possible PTSD.  On VA hospitalization in January 1995, major 
depression and symptoms of PTSD were among the diagnoses.  On 
VA examination in February 1998, the examiner reviewed the 
veteran's medical records and a complete history was taken.  
After objective examination of the veteran, the Axis I 
diagnosis was, bipolar affective disorder and PTSD, and the 
Axis IV finding was, stress of being in a militarized combat 
zone when in Korea.  

The veteran was examined by VA in March 1998, and the 
veteran's claim file was reviewed.  The examiner noted that 
the veteran stated that he was a cook in Korea but his 
assignment was changed to an infantry unit.  He reported 
being in the demilitarized zone for four months, and that 
during his tour of duty he was assigned to the 7th Division 
at 32nd Infantry Battalion.  He stated that on or about June 
or July 1968, his lieutenant, named Twitchell, was 
accidentally shot by friendly fire and that the veteran was 
only 25 or 30 feet away from him when this happened.  The 
veteran reported that his sergeant, named Smith, stepped on a 
booby trap in July or August 1968 and was blown to death.  
The veteran stated that he was close enough to hear the 
sergeant swear before he died.  It was also reported that on 
or about July or August 1968, a good friend of the veteran, 
named Private Dines stepped on a land mine which blow off his 
foot.  The examiner noted that all of these life-threatening 
events were deemed outside the realm of ordinary life 
experiences and were therefore considered major stressors.  
The examiner noted the veteran's current symptoms.  The 
diagnosis was, PTSD.  The examiner stated that this was 
supported by the veteran's described experience that was 
considered outside the realm of ordinary life events and were 
life-threatening circumstances.  The examiner reported that 
the diagnosis was related to the claimed in-service stressful 
events.  

In a November 1998 addendum to the February 1998 VA 
examination, the examiner noted that the Axis IV finding 
(noted above) included the death of a friend in Korea and his 
fragmentation wound.  The examiner found that the veteran's 
bipolar disorder was at least as likely as not to be related 
to the depression the veteran had in Germany, when he 
attempted suicide.  It was also stated that the GAF was 40, 
for both diagnoses (PTSD and bipolar disorder) individually 
and in combination.  

This evidence thus reveals current and unequivocal diagnoses 
of PTSD, in accordance with reported information accepted as 
truthful. The Board is not free to substitute its own 
unsubstantiated medical conclusion to refute a medical 
opinion. Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Nor does the Board question the sufficiency of the claimed 
stressors to support the diagnosis as found by medical 
determination.  See Cohen v. Brown, 10 Vet.App. 128 
(1997);West v. Brown, 7 Vet. App. 70, 79 (1994).

The question remains as to the existence of the claimed 
stressors.  See West v. Brown, 7 Vet. App. at 76.  As an 
initial consideration, evidence necessary to establish the 
occurrence of a recognizable stressor to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). If 
a claimed stressor relates to combat, service department 
evidence that the veteran engaged in combat or received 
certain military awards normally associated with combat will 
be accepted (in the absence of evidence to the contrary) as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f).

In addition, where the veteran is shown to have "engaged in 
combat," and diagnoses indicate that his PTSD derives from a 
combat-related stressor, 38 U.S.C.A. § 1154(b) may require 
that his statements be accepted as sufficient proof of the 
stressor's existence. Section 1154(b), however, does not 
require the acceptance of a veteran's assertion that he was 
engaged in combat with the enemy; it would be tautological to 
conclude that it did.  Cohen, 10 Vet. App. at 146, citing 
Irby v. Brown, 6 132, 136 (1994).  A determination as to 
whether the veteran was engaged in combat with the enemy must 
be made by the Board and adequate supported with reasons and 
bases.  Cohen, 10 at 145 (citations omitted).

Service personnel records reveal that the veteran served in 
the 1st Bn, 32nd Inf in Korea in1968.  His Form DD 214 shows 
his MOS to be cook.  There is no showing that he received any 
medals indicative of combat service.  This being the case, 
evidence corroborating the existence of the stressor or 
stressors alleged must be obtained for the purpose of 
establishing service connection for PTSD.

In his March 1993 statement, the veteran reported that while 
he was in Korea in 1967 and 1968, he was assigned to the 7th 
Division 32nd Infantry Bn, Company C.  He stated that in June 
or July 1968, Lt. Twitchell was accidentally shot by friendly 
fire.  He stated that he was about 25 or 30 feet away from 
the Lieutenant when he was shot in the head.  He also 
reported that in July or August 1968 he was on patrol with 
Sgt. Smith and that the sergeant set off a booby trap and was 
killed.  The veteran also stated that in August 1968, Pvt. 
Dines stepped on a land mine and his foot was blown off.  

In a May 1997 letter to the RO, the U.S. Army Environmental 
Support Group responded to a VA request regarding the 
veteran's PTSD claim.  It was stated that Morning Reports 
verified that 1st Lieutenant Randy W. Twitchell was 
accidentally killed by a fellow soldier on August 11, 1968.  
The morning reports were noted to also verify that PFC 
Leonard Dines sustained shell fragment wounds to his right 
foot in July 1968.  

After a full review of the record, the Board concludes that 
the evidence supports the claim for service connection for 
PTSD.  A review of the medical evidence shows that the 
veteran currently has a clear diagnosis of PTSD which has 
been attributed to his service in Korea and his exposure to 
stressors during that service, as previously set forth have 
been verified.  Therefore, the evidence shows that the 
veteran has a clear diagnosis of PTSD, that he was exposed to 
stressors during service which were combat-related, and that 
the medical evidence shows that the veteran's PTSD was due to 
his exposure to those stressors during service.


ORDER

Service connection for PTSD is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

